230 F.3d 991 (7th Cir. 2000)
JEFFREY WEBB, Plaintiff-Appellant,v.CLYDE L. CHOATE MENTAL HEALTH AND  DEVELOPMENT CENTER, a facility of the State  of Illinois Department of Mental Health and  Developmental Disabilities, THOMAS RICHARDS,  Facility Director, in his official capacity, MIKE  MOORMAN, Labor Relations Administrator,  in his official capacity, et al., Defendants-Appellees.
No. 99-2725
In the  United States Court of Appeals  For the Seventh Circuit
Argued September 7, 2000Decided October 25, 2000

Appeal from the United States District Court  for the Southern District of Illinois.  No. 97-C-4101--David R. Herndon, Judge.[Copyrighted Material Omitted]
Before Bauer, Posner, and Evans, Circuit Judges.
Bauer, Circuit Judge.


1
Jeffrey Webb appeals from  the district court's entry of summary judgment in  favor of Clyde L. Choate Mental Health and  Development Center ("Choate"), on cross motions,  on his claim that Choate failed to reasonably  accommodate his disability and terminated his  employment in violation of the Americans with  Disabilities Act ("ADA"), 42 U.S.C. sec. 12101 et  seq. Webb contends that the district court erred  in finding that he was not a "qualified  individual with a disability" within the meaning  of the ADA, that he was provided with reasonable  accommodations to perform the essential functions  of his job, and that he was not discharged  because of his disability. On appeal, Choate  disputes our jurisdiction over this appeal. For  the reasons set forth below, we find that we have  jurisdiction over this appeal, and affirm the  district court's grant of summary judgment for  Choate.

BACKGROUND

2
Jeffrey Webb has a bachelor's degree in  psychology and master's degree in psychological  counseling, and is working toward a Ph.D. Choate  is a residential facility operated by the State  of Illinois to serve the needs of developmentally  disabled persons. Webb began his employ at Choate  in 1982 as a mental health technician trainee.  Over his twelve years at Choate, Webb was  promoted to Mental Health Technician I, Mental  Health Technician II, and Psychologist Associate.  In 1989, Webb developed severe asthma and took a  leave of absence until 1993. In 1995, Choate  promoted Webb to the position of "Psychologist  I." Some of the typical responsibilities of a  Psychologist I include performing the initial  assessment of those in need of mental health  services, and providing group and individual  therapy, as well as crisis intervention. The  position of Psychologist I is considered a  "direct care" position because direct interaction  with patients is an essential function of the  job. Therefore, all "direct care" staff members  are specifically trained to handle patients who  display unpredictable violent tendencies.


3
Due to his asthma, Webb again took a leave of  absence until 1996. On July 8, 1996, he made a  request for accommodation from Choate because his  ability to breathe, walk, and work was impaired  by his asthma, osteoporosis, and weakened immune  system. Webb requested


4
(1) a well-ventilated office removed from asbestos  or fibrous insulating material;


5
(2) adherence to job position duties;


6
(3) an immediately accessible, lockable storage  unit for medication;


7
(4) an immediately accessible, lockable  refrigeration unit for storage of medication and  liquid that must be kept cool;


8
(5) permission to attend doctor appointments with  prior notification;


9
(6) prior notice of application of insecticide,  disinfectant or other chemical with a strong odor  to the work area and permission to avoid that  area for 24 hours following application;


10
(7) exemption from intentional contact with  patients displaying violent behavior; and


11
(8) exemption from intentional contact with  patients known to have infectious conditions.


12
After consideration and discussion, Choate  accommodated Webb's first six requests. Choate,  however, denied Webb's requests for exemption  from intentional contact with patients known to  be violent and/or have infectious conditions. The  basis for Choate's refusal was that the position  of Psychologist I required significant direct  contact with patients who displayed unpredictable  violent behavior. Further, the nurses at Choate  confirmed that the impaired communication skills  of most patients made it difficult to discover  whether incoming patients were carrying any  infectious diseases.


13
Webb filed suit under the ADA because Choate  refused these two requests. Webb argued that the  requests could be reasonably accommodated. For  example, Webb suggested that his contact with  contagious patients could be postponed until the  infectious stage had passed. Also, he proposed  that other members of the "direct care" staff  could intervene if there were any sudden violent  outbursts by patients in his care. According to  Webb, his request was merely to be exempted from  "intentional" contact from patients "known" to be  violent and/or infectious. He claims that he is  willing to "accept the risk" of "unintentional"  interaction with patients whose conditions are  "unknown."


14
Both Webb and Choate filed motions for summary  judgment, and the district court granted Choate's  motion. The district court found that Webb was  not a "qualified individual with a disability"  under the ADA, and further, even if Webb were a  qualified individual, that Choate had reasonably  accommodated him.

DISCUSSION
A.  Jurisdiction

15
At oral argument, Choate requested leave to  submit a supplemental brief, arguing that we lack  jurisdiction over this appeal. We granted  Choate's request because, although both parties  in their briefs submitted that we had  jurisdiction under 28 U.S.C. sec. 1291, "[i]t is  never too late, of course, to raise a  jurisdictional challenge . . . ." Karazanos v.  Madison Two Assoc., 147 F.3d 624, 626 (7th Cir.  1998). Therefore, before proceeding on the  merits, we address this jurisdictional challenge.


16
On June 11, 1999, the district court granted  summary judgment in favor of Choate. Webb filed  a post-judgment motion in the district court on  June 23. On July 7, Webb filed a notice of appeal  from the grant of summary judgment, docketed as  case No. 99-2725. We issued an order on July 20th  to Webb stating


17
A preliminary review of the short record  indicates that the order appealed from may not be  a final appealable judgment within the meaning of  28 U.S.C. sec. 1291.


18
A notice of appeal filed before the district  court issues its ruling on a timely Rule 59  motion is ineffective until the order disposing  of the motion is entered on the district court's  civil docket. Fed. R. App. P. 4(a)(4).


19
In the present case, plaintiff filed a motion  to alter or amend on June 23, 1999. This may be  a timely Rule 59 motion. See Charles v. Daley,  799 F.2d 343, 347 (7th Cir. 1986). As such, this  appeal may be premature, because it appears that  the district court has not disposed of the motion  and entered its order on the district court's  civil docket.


20
Accordingly,


21
IT IS ORDERED that plaintiff-appellant shall  file, on or before August 3, 1999, a brief  memorandum stating why this appeal should not be  STAYED pending the entry of the order disposing  of the [post-judgment] motion. A motion for  voluntary dismissal pursuant to Fed. R. App. P.  42(b) will satisfy this requirement. . . .


22
The following day, July 21st, the district court  denied Webb's post-judgment motion. On July 26,  Webb filed in this Court a document entitled  "Judicial Memorandum-- Motion for Voluntary  Dismissal Pending a Final Order," requesting  dismissal of the appeal, No. 99-2725, pending the  district court's final order. The motion stated  that Webb "filed his appeal within the 30 day  required period after the entry of judgment to  assure his time for appeal would be protected,  aware that a Rule 59 Motion would likely stay the  appeal." However, it went on to state that Webb  "hereby moves this Court to dismiss his appeal,  pending a final Order . . . ." We responded in an  order, dated August 30th, which stated: "the  motion for voluntary dismissal is GRANTED and  appeal no. 99-2725 is DISMISSED pursuant to  Fed.R.App.P. 42(b)."


23
Prior to this grant, on August 24, Webb filed a  notice of appeal from the post-judgment order,  which was docketed as case No. 99-3189 on August  25th. On September 1, we issued the following  order


24
a notice of appeal in a civil case [must] be  filed in the district court within 30 days of the  entry of the judgment or order appealed. In this  case, the order denying plaintiff's post-judgment  motion was entered on July 22, 1999, and the  notice of appeal was filed on August 24, 1999,  one day late. . . .


25
[Appellant is ordered to] file a brief  memorandum stating why this appeal should not be  dismissed for lack of jurisdiction. A motion for  voluntary dismissal pursuant to Fed. R. App. P.  42(b) will satisfy this requirement. . . . If  appellant wishes to request an extension of time  in which to file the notice of appeal, he should  file an appropriate motion in the district court,  not this court, as soon as possible. Appellant's  jurisdictional memorandum should include a  discussion of the status of any such motion.


26
In response to this order, on September 9, Webb  filed a document entitled "Status Report On  Extension of Time Within Which to File Notice of  Appeal of Post-Judgment Order." In the document  Webb stated that he was "withdraw[ing] his Notice  of Appeal of his Post-Judgment Motions" and  requested "that a briefing schedule be set on the  district court's denial of summary judgment." On  September 14, the district court denied Webb's  request for a time extension. On September 22, we  issued another order, which explained that we  construed the status report "as a motion to  dismiss this appeal," and ordered the appeal  dismissed. We denied a briefing schedule since we  deduced that Webb had "voluntarily dismissed his  appeal . . . ."On September 30, Webb filed a document named  "Motion to Reconsider Order of Court Dismissing  Appeal and to Recall Mandate of Dismissal and  Motion for Leave to Withdraw Dismissal of Appeal  in Case No. 99-2725." On November 12, we granted  Webb's motion, stating that the "mandate in 99-  2725 is RECALLED and this appeal is REINSTATED.  IT IS FURTHER ORDERED that the motion to dismiss  the appeal filed on August 25, 1999 [No. 99-3189]  is WITHDRAWN." Upon reinstatement, a briefing  schedule was set and oral arguments were  arranged. As mentioned, Choate challenged our  jurisdiction at oral argument.


27
Choate argues that we lack jurisdiction because  once Webb's appeal had been voluntarily  dismissed, it could not have been reinstated by  the September 30th motion because it was filed  outside the time limit for filing the original  notice of appeal. See Barrow v. Falck, 977 F.2d  1100, 1103 (7th Cir. 1992) (holding that the  court cannot "resurrect a notice of appeal after  the time provided by Fed.R. App.P. 4 for  commencing an appeal"; rather, it must be treated  as if "notice [was] never filed"). Choate further  contends that since Webb's motion to reinstate  was too late, we "lack the power to reinstate"  the appeal. Webb counters that we have the  inherent power to recall our mandate, and  properly did so in this case. While we believe  Choate correctly states the law in Barrow, the  facts of this case do not fit squarely within  that case. Rather, we view this case as similar  to Patterson v. Crabb, 904 F.2d 1179 (7th Cir.  1990). In Barrow, after we issued an order worded  exactly as the July 20th order in this case, the  appellants voluntarily dismissed the appeal  rather than explain why we had jurisdiction. See  977 F.2d at 1102. The appellants later argued  that the appeal should be reinstated because of  judicial error. See id. We viewed this as a  strategic choice of the attorney, albeit a poor  one. See id. In Patterson, we dismissed the  appeal because we found no final order in the  record. See 904 F.2d at 1179. However, the final  order had been entered, but was overlooked. See  id. As in Patterson, the jurisdictional facts of  this case present a series of misunderstandings  between Webb and this Court. We now turn to  untangling them.


28
The first gaffe occurred when Webb's counsel  misinterpreted our July 20th order and merged the  options of submitting a memoranda to explain why  the appeal ought to be stayed, or move for  voluntary dismissal.1 This misinterpretation is  demonstrated in the title--"Judicial Memorandum--  Motion for Voluntary Dismissal Pending a Final  Order." Webb believed our order meant that "the  appeal would be temporarily dismissed but once  the order of the district court on the post-  judgment motion was received, the appeal of the  summary judgment would be reinstated." We  interpreted Webb's motion to be a full dismissal,  and not a memorandum explaining why the appeal  should be stayed. Webb, in turn, interpreted our  dismissal as a stay, probably because counsel had  wrongly labeled the motion a "voluntary  dismissal."


29
Webb failed to call our attention to the fact  that on July 21st, a day after our order was  entered, the district court had ruled on the  post-judgment motion. See 904 F.2d at 1179-80.  We, of course, wish that this matter had been  resolved earlier, but we believe this mix-up is  similar to that in Patterson. The fault lies with  a misinterpretation of this Court's orders and  the mislabeling of the motion. There was also  judicial error in misreading the motion before  the appeal was dismissed. The motion asked for  both the appeal to be stayed and for it to be  dismissed. We ought to have caught the  discrepancy and sought a resolution.


30
We have noted that we will only reinstate an  appeal in extraordinary circumstances. See United  States v. Holland, 1 F.3d 454, 455-56 (7th Cir.  1993) (citing Patterson, 904 F.2d at 1180). This  power will be used sparingly. Therefore, we must  emphasize that this is not a case in which only  counsel misunderstood the law. A misunderstanding  of the law or fact by counsel alone would not  compel us to reinstate an appeal. Rather, this is  a case of misinterpretations by both the Court  and counsel. However, as in Patterson, our  decision might be different if Choate had been  prejudiced by these events. See 904 F.2d at 1180.  We see no prejudice here. Both parties have been  laboring on this case since June of 1999, and the  issues were briefed and ready for oral argument  before this Court.


31
As to our power to reinstate the appeal, we  again rely on Patterson, which reasoned that  "[t]he assertion of this power fills a gap in the  appellate rules and is well within the  traditional authority of the courts, properly  described as inherent, to regulate procedures in  them in the absence of legislatively prescribed  rules." Id.; see Holland, 1 F.3d at 455.  Therefore, we hold that we have jurisdiction to  hear this appeal. We now address Webb's ADA  claim.

B.  Standard of Review

32
Our review of the district court's grant of  summary judgment for Choate is de novo. We must  construe all facts and inferences in the light  most favorable to the nonmoving party. Thus, the  district court's grant of summary judgment will  be affirmed only if the record as a whole reveals  no genuine issue of material fact and that the  moving party is entitled to summary judgment as  a matter of law. See Fed. R. Civ. P. 56(c); Celotex  Corp. v. Catrett, 477 U.S. 317, 322 (1986). We  apply this standard with added rigor in  employment discrimination cases, where intent and  credibility are crucial issues. See Schmidt v.  Methodist Hosp. of Indiana, Inc., 89 F.3d 342,  343 (7th Cir. 1996).

C.  "Disability" under the ADA

33
The ADA proscribes employers from discriminating  against:


34
a qualified individual with a disability because  of the disability of such individual in regard to  job application procedures, the hiring,  advancement, or discharge of employees, employee  compensation, job training, and other terms,  conditions, and privileges of employment.


35
42 U.S.C. sec. 12112(a). A qualified individual  is "an individual with a disability who, with or  without reasonable accommodation, can perform the  essential functions of the employment position  that such individual holds or desires." 42 U.S.C.  sec. 12111(8). Therefore, we must first address  whether Webb's condition qualifies as a  "disability" as defined under the ADA.


36
For the purposes of Webb's claim, a disability  includes "a physical or mental impairment that  substantially limits one or more of the major  life activities of such individual." 42 U.S.C.  sec. 12102(2)(A); see Bragdon v. Abbott, 524 U.S.  624, 631 (1998). "Substantially limits" means  that the person is either unable to perform a  major life function or is "significantly  [restricted in] the duration, manner or condition  under which [the] individual can perform a  particular major life activity, as compared to  the average person in the general population . .  . ." 29 C.F.R. sec. 1630.2(j). With regard to the  major life activity of working, "substantially  limits" means the individual is "significantly  [restricted in] the ability to perform a class of  jobs or a broad range of jobs in various  classes." Weiler v. Household Finance Corp., 101  F.3d 519, 525 (7th Cir. 1996). "Thus, an  individual is not substantially limited in  working just because he or she is unable to  perform a particular job for one employer, or  because he or she is unable to perform a  specialized job or profession requiring  extraordinary skill, prowess or talent"; instead,  "the impairment must substantially limit  employment generally." 29 C.F.R. sec. 1630.2(j),  App. (1999); see Byrne v. Bd. of Educ., School of  West Allis-West Milwaukee, 979 F.2d 560, 565 (7th  Cir. 1992). Webb has the burden of presenting  evidence to demonstrate that his impairment  limited an entire class of jobs. See Skorup v.  Modern Door Corp., 153 F.3d 512, 515 (7th Cir.  1998); see also 29 U.S.C. sec. 1630.2(j)(3)(ii)  (listing factors to assess the substantiality of  the impairment on plaintiff's ability to work).


37
Webb produced evidence that he suffers from  severe asthma, osteoporosis, and a weakened  immune system. Webb contends that his major life  activity of working is substantially impaired by  these conditions.2 The district court addressed  whether Webb was substantially impaired in the  major life activity of working, and concluded  that Webb was not disabled under the ADA because  his asthma, osteoporosis, and weakened immune  system did not substantially limit his employment  as a psychologist generally.


38
Reviewing the facts in the light most favorable  to Webb, we affirm that Webb has not established  that he suffers from a disability under the ADA  because he has not presented evidence that his  condition prevents him from performing a class of  jobs. In Davidson v. Midelfort Clinic, Ltd., a  therapist with ADD brought suit under the ADA  because she was fired for her slowness in  dictating her notes from counseling sessions. See  133 F.3d 499, 503 (7th Cir. 1998). This Court  found that the therapist failed to show that  dictating was a skill other counseling positions  required, and thus held that the therapist was  not substantially limited in the major life  activity of working. See id. at 507. We  explained, "[a]t most, the evidence in this case  suggests as a result of ADD, Davidson was unable  to perform her job at Midelfort. Davidson has  come forward with no evidence from which one  might reasonably infer that ADD precluded her  even from holding other comparable positions as  a therapist. . . . and the record does not  suggest that ADD imposed other limitations on her  ability to function effectively in her role as a  counselor." Id.


39
Webb's case is similar to Davidson; while  Webb's condition may impair his ability to  perform in the specialized niche of psychology  practiced at Choate, which requires direct  interaction with violent and/or infectious  patients, Webb is not disabled as a psychologist  generally. Employment as a Psychologist I at  Choate does not resemble the typical sedentary  "office therapy" most commonly associated with  the profession. Rather, a psychologist at Choate  interacts with patients coping with intense  developmental problems. Many patients are housed  at Choate precisely because they exhibit  unpredictable violent behavior--the very behavior  Webb asserts he is unfit to counsel. Webb is not  precluded from employment as a psychologist in an  environment that does not house patients such as  those at Choate.


40
Moreover, as noted by the district court, this  result is consistent with the explanation and  example provided in 29 C.F.R. sec. 1630(j). The  example involves an airline pilot who suffers  from a minor vision impairment, which  disqualifies him from employment with a  commercial airline. While this narrow category of  employment is foreclosed, the individual has the  option of employment as a co-pilot for a  commercial or courier airline. Similarly, Webb's  condition forecloses his employment only in the  specialized niche of Choate psychologist, which  requires interaction with potentially violent  and/or infectious patients. Other counseling  positions are certainly not foreclosed.


41
Therefore, to overcome Choate's summary judgment  motion, Webb would have had to provide some  evidence that would create a genuine issue of  material fact as to whether his impairments  "substantially limited [him] from employment  generally." Skorup, 153 F.3d at 514 (citing  Byrne, 979 F.2d at 565). This has not been shown.  Without this evidence, we conclude that Webb is  not "disabled" within the meaning of the ADA.

D.  "Qualified individual" under the ADA

42
Even if Webb were disabled as defined under the  ADA, he failed to create a genuine issue of  material fact as to whether he is a qualified  individual with a disability under the ADA. As  recited, a qualified individual with a disability  is "an individual with a disability who, with or  without reasonable accommodation, can perform the essential functions of the employment position  such individual holds or desires." 42 U.S.C. sec.  12111(8). There is no violation of the ADA if  Webb cannot perform the essential functions of  his job. See Miller v. Illinois Dept. of  Corrections, 107 F.3d 483, 485 (7th Cir. 1997).  Webb is not a qualified individual because he  cannot perform the essential functions of the  position of Psychologist I.


43
Choate is entitled to define the essential  functions of the job as Psychologist I. See 42  U.S.C. sec. 12111(8); Webster v. Methodist  Occupational Health Centers, Inc., 141 F.3d 1236,  1238 (7th Cir. 1998). Choate has shown that  direct interaction with patients is an essential  facet of Psychologist I. Webb contends that  "intentional" interaction with violent and/or  infectious patients is not an essential function  of the job. He claims that he could perform his  job if he could avoid "known" violent and/or  infectious patients. Webb explains that he is  willing to "accept the risk" of interaction with  patients whose violent tendencies and/or  illnesses are "unknown" to Choate. Given the  extreme working environment created by the  patients housed at Choate, Webb's request to  restructure his position in this way wholly  undercuts the essential functions of the job.


44
Unfortunately for Webb, the very essence of  working at Choate is to counsel violent and/or  infectious individuals. These are precisely the  types of patients in need of counseling by  psychologists at Choate. Perhaps interacting with  patients is not an essential element of the job  of psychologist generally, but it certainly is an  essential aspect of practicing psychology at a  mental health center like Choate. In light of  this, we conclude that Webb is not a qualified  individual with a disability because he cannot  perform the essential function of a Psychologist  I at Choate.


45
E.  "Reasonable accommodation" under the ADA


46
Moreover, even if Webb had demonstrated that he  is a qualified individual with a disability who  can perform the essential functions of his job  with reasonable accommodations, Webb's request  for exemption from intentional interaction with  known violent and/or infectious patients was not  reasonable. An employer is not required to  facilitate every accommodation a disabled  employee requests. See Gile v. United Airlines,  Inc., 95 F.3d 492, 499 (7th Cir. 1996). To avoid  violation, employers must make "reasonable  accommodations to the known physical or mental  limitations of an otherwise qualified  individual," unless the employer demonstrates  that the accommodation would unduly burden the  business. 42 U.S.C. sec. 12112(b)(5)(A).


47
The district court found that Webb's requested  accommodations were not reasonable because it  would be impossible for a facility such as Choate  to constantly monitor the health or potential  violent behavior of the patients interacting with  Webb. Choate satisfied six of Webb's eight  requests, but denied the two dealing with  restructuring his job. We repeat that the  position of Psychologist I at Choate requires  direct interaction with violent and/or infectious  patients. A request to avoid contact with these  patients is not reasonable. At the core, Webb's  requests seem to ask Choate to change the type of  patients the facility serves in order to  accommodate his impairments. Such a request, of  course, is unreasonable.


48
Further, we recognize Choate's concern over who  would be responsible for determining whether and  when Webb could interact with a patient. We can  easily imagine that the line between patients  "known" and "unknown" to be violent and/or  infectious would be difficult to establish during  a typical day at Choate. As the district court  explained


49
But how is the employer, as a practical matter,  to monitor or judge the situations which  plaintiff claims present the risk of potentially  violent behavior or potentially lethal illness?  Is the plaintiff to be judge of that or is the  employer the final arbiter? And in a situation  that is calm and suddenly becomes violent, it  seems to the court that other employee's [sic]  safety is placed at risk if plaintiff is  compelled to step aside and wait for someone else  to deal with it. This situation is rife with  potential additional controversy.


50
Such an accommodation would place Choate on the  "razor's edge" of being sued under the ADA for  denying Webb's request or eventually being sued  for negligence if Webb's health is put in  jeopardy by a "known" violent and/or infectious  patient. See, e.g., Palmer v. Circuit Court of  Cook County, Ill., 117 F.3d 351, 352 (7th Cir.  1997) (citations omitted). Webb's last two  requests for accommodation were not reasonable  within the meaning of the ADA.

CONCLUSION

51
We have jurisdiction over this appeal, and we  hold that Webb is not a "qualified individual  with a disability" within the meaning of the ADA.  The district court's grant of summary judgment  for Choate is hereby AFFIRMED.



Notes:


1
 As previously quoted, the July 20th order  requested a "brief memorandum stating why this  appeal should not be STAYED pending the entry of  the order disposing of the [post-judgment]  motion. A motion for voluntary dismissal pursuant  to Fed. R. App. P. 42(b) will satisfy this  requirement." As instructed in Barrow, the  language of this order gives counsel a strategic  choice between either (1) submitting a memoranda  "explaining" why we have jurisdiction; or (2)  voluntarily "dismissing" the appeal. See 977 F.2d  at 1102.
As we have warned
The staff attorneys examine the short record that  district courts transmit with the notice of  appeal and the jurisdictional statement that  Circuit Rule 3(c) requires of all appellants. A  quick review catches many problems but inevitably  overlooks the solutions to some. Thus the role of  the order to file jurisdictional memoranda: the  staff identifies what looks to be a problem and  asks the lawyers for their views, giving  appellant the option of voluntary dismissal if  counsel cannot find a solution. After counsel  state their views, the legal staff gives the  papers to the judges for decision. Counsel who  surrender, neglecting research and dismissing  appeals when they could have obtained judicial  resolution, have only themselves to blame.
Id. at 1102-03.


2
 In his brief, Webb argued that he is also  substantially limited in the major life activity  of breathing, and that "[d]espite the  documentation of plaintiff's significant  limitation on the major life activity of  breathing, the district court concluded that  plaintiff was not a qualified person with a  disability because his asthma did not  substantially limit his employment generally."  The district court opinion addressed only the  major life activity of working. Webb asked this  Court to remand the case so that the district  court could analyze the major life activity of  breathing. We decline this request because Webb  did not adequately document this issue.  Furthermore, remand is unnecessary because we  find that Webb is not a "qualified individual  with a disability," and that Choate reasonably  accommodated him.